DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species iii (Figs. 3A-3D) in the reply filed on 29 November 2021 is acknowledged. Because applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-11, 20 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
65 (Fig. 3A)
85 (Figs. 9B, 9C)
86 (Figs. 9B, 9C) 


Specification
The disclosure is objected to because of the following informalities:
The disclosure does not set forth or describe the following reference characters shown in the drawings:
65 (Fig. 3A)
85 (Figs. 9B, 9C)
86 (Figs. 9B, 9C) 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: 
“interconnecting means” in claim 14. While there is sufficient structure in the exemplary case of threading, in all other cases, there is insufficient structure set forth to accomplish the function of interconnecting the connecting device 1 and the locking device 7. 
“connecting means” in claim 22.

“connection device” (i.e., device for connecting) in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure of the connecting device described in the specification is a “connection block” as shown by reference number 1 in Fig. 1. Therefore, the connection device is being interpreted as any solid object that can be seen as comprising a block of material. The corresponding structure of the interconnecting means and connecting means is understood to be threading. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for interconnecting means in the form of threading, does not reasonably provide enablement for all the potential means implied and encompassed by the term “for instance”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with this claim.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



It is unclear what constitutes the “blocking mechanism” set forth beginning in claim 1. In the non-elected embodiment, the blocking mechanism is understood to be the split ring. However, in the elected embodiment (Fig. 3A), it is unclear what the blocking mechanism entails. To prevent a pin from entering the locking element 7, a blocking mechanism would need to be present at both the top and bottom of the locking element, or there would at least need to be a single blocking mechanism that could block a pin from entry either through the top or the bottom. Therefore, the only possible blocking mechanism in this embodiment that is seen is the end surfaces of the tongues in a state of reduced diameter, but this has not been specified.
The nature of the blocking mechanism is further unclear. Claim 2 specifies that the movable member (understood to be the tongues 71, 72) is part of the blocking mechanism, but claim 1 would require that the tongues be part of the locking device for locking the pins. Therefore, it is unclear which component comprises the movable member. If the blocking mechanism and the locking device are the same element, it is unclear why they are described in separate terms.  
In addition, claim 3 establishes that the blocking mechanism comprises a retaining mechanism, which is understood to be the ribs 71a for the bottom movable members. However, it is unclear where a retaining mechanism is for the tongues 72 at the top. The ribs 
	Claim 5 is further unclear because for the elected embodiment (Fig. 3A) it is unclear what the recess could be that is to be provided in the locking device 7 for receiving the movable member (tongues). It appears that only the connection device 1 has such a recess (i.e. groove 11c) in the elected embodiment (Fig. 3A). 
	Claim 6 contains several further inaccurate and unclear physical relationships between elements. None of the identified elements (the opening of the connection device, the movable member and/or the locking device) appears to have a tapering surface capable of performing the claimed function, which is also unclear. The claimed function of the tapered surface is ambiguously stated to be both “for urging the movable member towards an unblocked (i.e. open) position upon initial insertion of the locking device into the opening” and also “for guiding the movable member into a recess.” The connection device 1 (but not the opening thereof as claimed) has a tapering surface 19 that arguably guides the retaining mechanism 71a into a recess (i.e. 11c), but does not appear to guide the movable member per se into any identified recess. None of the identified elements appear to have a tapering surface capable of urging the movable member towards an unblocked (i.e. open) position upon initial insertion of the locking device into the opening. On the contrary, the tapering surfaces of the driving element 6, the locking element 7, and the connection device 1 all act to flex the tongues inwardly and constrict the opening. There does not appear to be any possible tapering surface in the device of Fig. 3A that could accomplish the stated function of urging the movable member towards an unblocked (i.e. open) position in the identified embodiment.

	In claim 13, it is unclear how the barb-shaped cross-section is capable of retaining the locking device upon removal thereof (how can the locking device be retained if it is removed?).
	In claim 16, it is unclear how the driving element can function to move the engaging element along the longitudinal axis of the opening for moving the engaging surface from the unlocked to the locked position (it appears the retaining mechanism 71a would not be capable of moving past the necked reduction 19 with the pin stopping inward flexing). 
	Claim 17, “the retaining mechanism” lacks antecedent basis in the parent claims.
	In claim 19, the same term “retaining mechanism” has been used to describe two different features on the locking device 7. In addition, in line 3, “between the engaging element” appears to be incomplete (i.e., between the engaging element and what?).
	Thorough review and appropriate correction of the claims (and any corresponding necessary changes to the Description and Drawings) is required. No unsupported new matter can be added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 12-19 and 22-26, as best understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2017/016611 A1 (UMC UTRECHT HOLDING B.V. [NL]; “UMC”; cited by Applicant).
The applied reference has at least one common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

	Regarding claim 2, the blocking mechanism (supra) comprises a movable member, e.g., tongue 71, which is movable to a position within the opening for blocking said opening 11 (supra).
	Regarding claim 3, the blocking mechanism comprises a retaining mechanism 71a arranged for preventing removal of said locking device 7 from said opening when the locking device 7 is moved from the locked to the unlocked position (Fig. 3A; page 20, lines 29-31).
Regarding claim 4, the movable member 71 is arranged to interlock the locking device 7 and the connection device 1 (Fig. 3B; page 20, lines 29-31).

Regarding claim 6, the opening 11 of the connection device is provided with a tapering surface 19 for urging the movable member towards an unblocked position (e.g., when the movable members 71 are urged past the tapering surface 19 and allowed to spring back into the recess 11c). 
	Regarding claim 12, during insertion of the locking device 7 in the connection device 1, a tapering surface 72 of the locking device has at least two contact points with the movable member 71 (e.g., where the movable member 71 integrally attaches to the locking device). 
	Regarding claim 13, the movable members 71 and/or 72 have a barb shaped cross-section (as from features 72a and/or 71a) for retaining the locking device 7 in the driving member 6 or connection device 1.
Regarding claim 14, the connecting device 1 and the locking device 7 are provided with cooperating interconnecting means, for instance in the form of threading on the driving element 6 (page 22, lines 3-4), wherein the retaining mechanism 71a is arranged to operate separately from the interconnecting means (see also page 15, line 34 - page 16, line 2).
	Regarding claim 15, the locking device 7 comprises an inner engaging surface on the inside of tongues 72 for engaging the bone pin 4, wherein the inner engaging surface is movable towards and from said bone pin between an unlocked position, wherein the bone pin is movable with respect to the engaging surface, and a locking position, wherein the engaging 
	Regarding claim 16, the locking device comprises an engaging element 72 provided with at least one inner engaging surface for engaging the bone pin 4 for locking said pin and a separate driving element 6 arranged to move the engaging element along the longitudinal axis of the opening for moving the engaging surface from the unlocked to the locked position (Figs. 3A, 3B and page 21, lines 21-27).
	Regarding claim 17, the retaining mechanism 71a is arranged to retain the engaging element 72 of the locking device 7 in the opening 11 after removal of the driving element 6 (see page 22, lines 3-6).
Regarding claim 17, the retaining mechanism 71a is arranged to retain the engaging element 72 of the locking device 7 in the opening 11 after removal of the driving element 6 (see page 22, lines 3-6).
Regarding claim 18, the engaging element 72 is completely retained in the opening 11 (Figs. 3A, 3B).
	Regarding claim 19, the system comprises a second retaining mechanism 72a (Fig. 3A) for retaining the engaging element 72 and the driving element 6, wherein the retention force of the retaining mechanism 71a between the engaging element 71 and connection device 1 is larger than the retention force of the retaining mechanism 72a between the engaging element 72 and the driving element 6 (see, e.g., page 8, lines 9-11). 

Regarding claim 23, a guiding tube 3 (page 9, lines 21-33; page 18, lines 20-34) is arranged to guide the bone pin 4 from the connection device 1 to the bone for connecting the bone pin to the bone, wherein the inner diameter of the guiding tube corresponds to the outer diameter of the bone pin and wherein the guiding tube can be slidably received in the opening, the guiding tube being slidable with respect to the connection device along an axis parallel to the longitudinal axis of the opening (id.).
	Regarding claim 24, the outer diameter of the guiding tube 3 is larger than the inner diameter of the locking device 7 in a locked position (page 27, lines 33-34). 
	Regarding claim 25, the guiding tube 3 is movable with respect to the connection device 1 and bone pin 4 such that the guiding tube is removable from the combination of the bone pin and the connection device and wherein the locking device 7 is arranged to lock the bone pin 4 after removal of the guiding tube (page 9, lines 21-37; page 29, lines 15-21).
	Regarding claim 26, the locking device may be formed from plastic (page 8, lines 1-3).
	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773